Title: Cash Accounts, October 1763
From: Washington, George
To: 



[October 1763]




Cash



Octr




 
To Thomas Colter for 1 Barrl of Corn
£ 0.12. 6


7—
To Cash of Collo. Fielding Lewis
36. 0. 0


26—
To Burgesses Wages
13.17. 6



To Cash recd of Mr Lewis for a Bill of Excha. bot of Doctr Cockburn £100.0.0
165. 0. 0


31—
To Cash of Mr Joseph Valentine
210. 0. 0



Contra



Octr 1—
By Jno. Carney Balle Acct
4. 1.10 1/2



By Jno. Sheridine for Do
1.10. 0



By Mrs Ann Washington—lent
1. 5. 0



By Captn Posey Do
254.17. 2



By Thomas Bishop
5.12. 0


4—
By Mr Chs Digges on Acct of my Br Auge W[ashington’s] Estate
2. 9.10



By Oysters 10/—Bl Lymes 45/
2.15. 0



By Turner Crump from Mrs Washington
1. 0. 0



By Turkeys
0.15. 0



By Mrs Washington
5. 0. 0


5—
By Expences at Colchester
0. 2. 0



By Ditto at Dumfries
0.10. 0


6—
By Expences at Allans Ordy
0. 1. 0


7—
By Ticket to Ball 5/—Club at Julians 4/—Servts 2/3
0.11. 3


8—
By Expences at Johnsons 7/2—Do at Hubbards 7/6
0.14. 8


9—
By Do at Todds 3/1½—Do at Dansies 8/2
0.11. 3 1/2



10—
By Do at Rhodes’s Ordy 1/—Do at Mrs Vobes 5/9
0. 6. 9


11—
By Club at Trebels 4/3—Servants 2/6
0. 6. 9


21—
By Expences to the Dismal and back
2. 7. 2


22—
By Recordg Neales Writ of Ad-quod-damnum
0.11. 6


23—
By Club at Trebells &ca 6/3—Do in Arrack 2/6
0. 8. 9



By a Gold Broach 7/6—Coffee & Club 7/6—Books 10/
1. 5. 0


26—
By 2 Musick Books 15/—lent David Piper 20/
1.15. 0



By Club at Trebells 4/4½—Do at Mrs Vobes 3/9
0. 8. 1 1/2


27—
By Servants 1/3—Doctr Dalgleish tendg Jack 20/
1. 1. 3



By Mr Prentis Sundries
3.17. 6


29—
By Club at Southalls 3/6—Coffee 1/3
0. 4. 9



By Mr Chas Washington—in the hands of Mr Lewis
130. 0. 0



By 1 Hhd Rum bot of Mr [Fielding] Lewis
22. 4. 0


30—
By Club at Trebells 7/6—Servants 2/6
0.10. 0


